In a proceeding (1) to invalidate the election of respondent Carmelo Tese in the Republican Party Primary Election held on September 14, 1971 as the candidate of said party for the public office of Judge of the District Court of Nassau County, Fourth District, and (2) for other related relief, the appeal is from (a) a judgment of the Supreme Court, Nassau County, entered October 4, 1971, which, inter alia, dismissed the petition insofar as it sought to invalidate the candidacy of said respondent, and (b) two orders of the same court, entered October 7, 1971. Judgment and orders affirmed, without costs. No opinion. On the argument of the appeal, appellant stated that he did not desire to press his appeal insofar as it was with respect to the recanvass; and therefore we did not reach ■that issue. Leave to appeal to the Court of Appeals is granted on all the issues other than that as to the reeanvass. Hopkins, Acting P. J., Latham, Shapiro, Brennan and Benjamin, JJ., concur. [67 Misc 2d 460.]